Citation Nr: 0738195	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for other psychiatric 
disorder to include schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to June 1977; 
however, the character of the veteran's discharge from this 
period of service was determined to be dishonorable and a bar 
to VA compensation benefits.  The veteran had a second period 
of active duty service from March 1979 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a September 2007 Board 
hearing at the RO.  In September 2007, the veteran submitted 
additional VA treatment records and a signed document 
indicating that he wished to waive RO review of this 
additional evidence.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of PTSD.

2.  Other psychiatric disorder to include schizophrenia and 
bipolar disorder was not manifested during the veteran's 
active duty service or for many years thereafter, nor 
otherwise related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Other psychiatric disorder, to include schizophrenia and 
bipolar disorder, was not incurred or aggravated during the 
veteran's active duty service, nor may psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April 2004 and March and September 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. 

The veteran did not receive notice as to the information and 
evidence necessary to establish a disability rating or an 
effective date in the event service connection was granted 
until after the rating decision on appeal had been issued.  
As such, the VCAA notice was deficient as to timing.  
However, the veteran has not been prejudiced from this error 
because the denial of the claims in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service records, private medical records, 
VA treatment records, and an appropriate VA medical 
examination.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The Board notes that as an initial matter, it must be shown 
that the veteran has a current diagnosis of PTSD made in 
accordance with DSM-IV because service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board notes that private and VA treatment records reflect 
that the veteran carries a diagnosis of schizoaffective 
disorder, not PTSD.  Additionally, a December 2006 VA 
examination report shows that the examiner reviewed the 
veteran's medical records and noted that a September 2006 
psychiatric evaluation ruled out a diagnosis of PTSD.  After 
clinical examination, the December 2006 examiner concluded 
that the veteran met the diagnostic criteria for a diagnosis 
of schizo-affective disorder, bipolar type.  No diagnosis of 
PTSD was rendered.  In short, there is no competent medical 
evidence of record demonstrating that the veteran has a 
current diagnosis of PTSD.  As such, entitlement to service 
connection for PTSD is not warranted.

Turning to the issue of entitlement to service connection for 
other psychiatric disorder, to include schizophrenia and 
bipolar disorder, the Board notes that the competent medical 
evidence of record clearly shows that the veteran has a 
current diagnosis of schizoaffective disorder, bipolar type.  
The only competent medical evidence of record which addresses 
the etiology of the veteran's current psychiatric disability 
is the December 2006 VA examination report which states that 
it is the examiner's opinion that the veteran's current 
schizoaffective disorder, bipolar type, is less likely than 
not related to his period of active duty service from March 
to July 1979.  The examiner noted that the veteran's service 
medical records indicated no specific psychological treatment 
or any formal diagnosis of a mental disorder and that the 
veteran had demonstrated a lifelong history of a personality 
disorder.  In this regard, the Board notes that personality 
disorders are not recognized as a disability for which VA 
compensation may be granted.  38 C.F.R. §§ 4.9, 4.127 (2007).  

In light of the December 2006 VA examiner's etiology opinion, 
the Board finds that a preponderance of the evidence is 
against a finding that the veteran's current schizoaffective 
disorder, bipolar type, is etiologically related to his 
second period of active duty service.  It follows that 
entitlement to service connection for psychiatric disorder, 
to include schizophrenia and bipolar disorder, is not 
warranted.



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for other psychiatric 
disorder, to include schizophrenia and bipolar disorder, is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


